Citation Nr: 9914204	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  94-06 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for a right hip disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1962 to March 
1977.  He also had service with the Army National Guard from 
June 1959 to March 1962.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from December 1992 and June 1994 
rating actions of the Manchester, New Hampshire Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In a 
September 1996 decision, the Board denied the veteran's 
claims for increased ratings for the service-connected 
residuals of a compression fracture of D11, residuals of a 
fracture of the left clavicle and for esophageal hiatus 
hernia with gastroesophageal reflux.  In that same decision, 
the Board remanded the issues of service connection for right 
hip, right shoulder and right ankle disabilities for further 
development.

In a statement received in September 1997, the veteran 
withdrew the issue of service connection for a right shoulder 
disorder.  In a December 1998 statement, he withdrew the 
issue of service connection for a right ankle disability.  As 
such, the issue presently before the Board is as noted on the 
preceding page.  

In September 1994, the veteran testified at a personal 
hearing at the RO.  The only issue considered at that hearing 
was an increased rating for the service-connected back 
disability.  A transcript of that hearing is associated with 
the record.  


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
the veteran's currently demonstrated right hip disorder and 
any in-service disease or injury.

2.  The currently demonstrated right hip disorder is not 
shown to have been caused or aggravated by the service-
connected residuals of a compression fracture of D11.  


CONCLUSION OF LAW

A well-grounded claim of service connection for a right hip 
disorder has not been presented.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service connection is currently in effect for the residuals 
of a compression fracture of D-11, with gibbous formation D-
11 and D-12, evaluated as 20 percent disabling.

A careful review of the service medical records reveals that 
the report of an October 1961 physical examination undertaken 
when the veteran entered active duty disclosed no pertinent 
defects.  Subsequent examinations conducted in March 1962 and 
March 1969 were likewise negative for findings pertaining to 
the right hip.  

In March 1975, the veteran presented with complaints of 
dizziness and headaches following a motorcycle accident eight 
days prior.  He had reportedly hit his head, right hip and 
hand on impact.  It was noted that x-ray studies of the hip 
conducted after the accident were negative.  In an April 1975 
chart extract, it was noted that the veteran continued to 
experience intense pain in his right hip and headaches as a 
result of the March 1975 accident.  He was prescribed 
medication for the headaches.  Subsequent chart entries note 
the veteran's continued complaints of headaches and the 
diagnostic impression of post-concussion syndrome.  There 
were no additional findings reported pertaining to the right 
hip.  The report of a February 1977 separation examination 
summarized the veteran's defects and diagnoses, but did not 
include any findings pertaining to the right hip.  Clinical 
evaluation of the lower extremities was reported as normal.

Post-service medical records include reports pertaining to 
injuries sustained by the veteran in an October 1986 motor 
vehicle accident.  At that time, the veteran sustained a 
"very comminuted" fracture involving the right acetabulum 
with cephalad and medial displacement of the fracture 
fragments and rotation of the pubic bones.  The dislocated 
right hip was later reduced.  The discharge diagnoses include 
dislocation of the right hip with comminuted fracture of the 
acetabulum. 

Reports of VA examinations conducted in May 1977 and November 
1992 included no complaints or findings pertaining to the 
right hip.

In March 1993, the veteran underwent a total right hip 
replacement.  In reporting the history of the present 
illness, it was noted that the veteran had sustained a right 
hip fracture in a motor vehicle accident in October 1986.  He 
had experienced significant pain since the accident, becoming 
more severe over the past year.  

The report of a July 1993 VA examination included the 
veteran's report that he had sustained a hairline fracture of 
the right pelvis in a motorcycle accident during service.  It 
was further noted that the veteran had severely injured his 
right hip in a 1986 automobile accident and recently 
undergone a total right hip replacement.  Following physical 
examination, the diagnosis was that of status post traumatic 
injury to right hip with recent total hip replacement.

When the Board initially reviewed the veteran's appeal in 
September 1996, it was noted that the veteran had requested 
that his claim of service connection for a right hip disorder 
be considered as secondary to the service-connected residuals 
of a compression fracture to D11.  The Board remanded the 
case to allow the RO to consider the veteran's claim on a 
secondary basis and under the provisions of Allen v. Brown, 7 
Vet. App. 439 (1995).

The veteran was afforded a VA examination in September 1996 
at which time he stated that he had injured his right hip 
during service and indicated that a fracture had been 
identified.  He reported experiencing pain of increasing 
severity until he sustained a fracture dislocation in 1986.  
The examiner noted the veteran's complaints that, subsequent 
to injury, he had to walk with an antalgic gait and gradually 
placed more wear and tear on his lower back.  Following 
physical examination, the diagnoses included status post 
total right hip replacement.  The examiner noted that the 
veteran "does have disabilities which are service-connected 
to the right hip,...originating in the 1975 accident."  The 
examiner further commented that back pain experienced by the 
veteran is the result of the right hip injury.  "The back 
disability itself does not aggravate any disability of the 
right hip."  

In October 1996, the veteran was afforded another VA 
examination by the same physician who had seen him the 
previous month.  At this time, the examiner noted the 
veteran's report of a hairline fracture of the hip during 
service, post-service fracture-dislocation and subsequent 
progressive deterioration of the hip joint, which ultimately 
necessitated a total hip replacement.  The examiner observed 
that the service medical records did not include any evidence 
of a hip fracture.  The examiner commented that the hip 
condition and total hip replacement were a "direct result, 
primarily, of the 1986 motor vehicle accident and, therefore, 
are not service connected."  The examiner further opined 
that there was "no connection between the right hip 
disability and the service-connected spinal condition.  
However, because of [the veteran's] limp and a slight 
shortening of the right lower extremity, this can aggravate 
pain in his lower back.  However, the two conditions are 
entirely unrelated."

The report of a March 1998 VA examination included findings 
pertaining to the right hip and a diagnosis of status post 
surgery, right hip, but no further comment by the examiner.   

II.  Analysis

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
1110, 1131 (West 1991 & Supp. 1998).  The regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service or in the case of a disability which 
is proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. 3.102, 3.303(d), 3.310 (1998).

In addition to those theories outlined above, the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (hereinafter, the 
Court) has held that when a service-connected disability 
aggravates a nonservice-connected disability, service 
connection will be granted for the degree (and only the 
degree) of aggravation of the nonservice-connected 
disability.  See Allen, supra.

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  If not, his application for service connection must 
fail, and there is no further duty to assist him in the 
development of his claim.  38 U.S.C.A. § 5107 (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Although a claim need not be conclusive, it must be 
accompanied by supporting evidence in order to be considered 
well grounded; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Generally, a well-
grounded claim requires (1) medical evidence of a current 
disability; (2) medical, or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498 (1995). 

In order for a claim for secondary service connection to be 
well-grounded, the veteran must present medical evidence to 
support the alleged causal relationship between the service-
connected disorder and the disorder for which secondary 
service connection is sought.  Jones v. Brown, 7 Vet. App. 
134 (1994).

The evidentiary assertions by the appellant must be accepted 
as true for purposes of determining whether the claim is well 
grounded, except where the claim is beyond the competence of 
the person making the assertion.  King v. Brown, 5 Vet. App. 
19 (1993).  When the issue involves a medical question of 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Statements and testimony from lay witnesses or the appellant 
in this regard are not sufficient to establish a plausible 
claim as they are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

The veteran contends that his right hip disorder is either 
the direct result of injury in service, proximately caused by 
the service-connected back disability or aggravated by that 
condition.  In this regard, such lay assertions are beyond 
the veteran's expertise (see King, supra), and the Board must 
look to other evidence of record to determine whether he has 
presented a well-grounded claim of service connection.

Although the VA examination conducted in September 1996 
included the examiner's recitation of the veteran's history 
of injury, to include a fracture, during service and yielded 
a diagnosis of right hip disability which that examiner 
related to service, the Board is not bound to accept medical 
opinions which are based (as they are in this case) on a 
history supplied by the veteran where that history is 
unsupported by the clinical evidence.  Black v. Brown, 5 Vet. 
App. 177 (1993).  In fact, that same physician examined the 
veteran the next month at which time it was noted that the 
veteran's report of a fracture during service was not 
supported by evidence of record.  At that time, the examining 
physician concluded that the veteran's present right hip 
disorder was not related to service.  In offering that 
opinion, the physician noted the veteran's documented history 
of injury, both in-service and subsequent thereto, and 
attributed the present condition to the post-service 
accident.  

The October 1996 VA examination offers the only informed 
medical opinion regarding the cause of the veteran's 
currently demonstrated right hip disability and that opinion 
attributes the condition to the post-service accident.  The 
examiner opined that there was no relationship between the 
veteran's right hip disorder and his military service and 
that there was no causal relationship between the right hip 
disorder and the service-connected back disability.  
Regarding the question of aggravation of the nonservice-
connected right hip condition by the service-connected back 
disability, the examiner again opined that, there was no 
relationship.  In fact, the examiner indicated that the 
service-connected back disability was aggravated by the hip 
disorder which had caused the veteran to alter his gait.

No additional competent evidence has been submitted regarding 
the questions of medical diagnosis and causation.  As a lay 
person, the veteran is not competent to offer his opinion as 
to the questions of medical diagnosis and causation presented 
in this case.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

While the service medical records include complaints and 
treatment referable to the right hip, no competent medical 
evidence has been presented to demonstrate any relationship 
between the veteran's present right hip disorder and disease 
or injury incurred in service.  In fact, the majority of the 
medical evidence relates the veteran's present complaints to 
the post-service injury.  Absent competent medical evidence 
which relates the present disability to service, the Board 
concludes that the veteran has not met his burden of 
submitting a well-grounded claim.  See Caluza; Allen, supra.  

The Board would note that the fact that the VA authorized 
examinations for the veteran's claimed condition does not 
mean that the veteran, who did not fulfill his statutory 
requirements to establish a well-grounded claim, is entitled 
to the duty to assist.  Slater v. Brown, 9 Vet. App. 240 
(1996)  (Whether a VA examination should be conducted under 
38 C.F.R. § 3.326 is an issue that arises only where a claim 
has already been determined to be well-grounded).  

The Board notes that in its Informal Brief Presentation, the 
veteran's representative requested that the Board determine 
whether the RO followed the VA Adjudication Manual, M21-1 
(M21-1) which requires "full development" prior to a well-
grounded determination.  M21-1, Part III, 1.03(a) (Change 50) 
(Feb. 23, 1996) and M21-1, Part VI, 2.10(f) (Change 48) (Aug. 
5, 1996).  The representative appears to be arguing that 
"full development" is to be interpreted as invoking the duty 
to assist in cases in which the veteran has not presented a 
well-grounded claim.  The Board is of the opinion that recent 
decisions rendered by the Court do not support this position.

In Carbino v. Gober, 10 Vet. App. 507, 510 (1997), the Court 
noted that, while the M21-1 provisions "appear" to 
volunteer VA's assistance to a claimant prior to the 
submission of a well-grounded claim, a recent decision by the 
United States Court of Appeals for the Federal Circuit in 
Epps v. Gober, 127 F.3d 1464 (1997) made clear that the 
statutory duty to assist does not attach until a well-
grounded claim has been submitted. 

In claims that are not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).

A second remand, pursuant to 38 U.S.C.A. § 5103(a) (If the 
veteran's application for benefits is incomplete, the VA 
shall notify the veteran of the evidence necessary to 
complete the application), is not necessary.  As the 
foregoing discussion explains that a well-grounded claim 
requires competent evidence showing that the veteran is 
suffering from a disability which is related to his military 
service, the Board views its discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application for a claim for service connection.  Id.

Finally, the Board has considered the "benefit of the 
doubt" doctrine; however, as the veteran's claim does not 
meet the threshold of being well grounded, a weighing of the 
merits of the claims is not warranted and the benefit of the 
doubt doctrine is not for application.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

As a well-grounded claim has not been presented, service 
connection for a right hip disorder is denied. 


REMAND

In an August 1997 rating action, the RO increased the rating 
for the service-connected residuals of a fracture of the left 
clavicle to 10 percent, effective from April 2, 1997.  The 
veteran submitted a NOD as to the effective date in September 
1997.  The RO should issue a SOC, pursuant to 38 C.F.R. 
§ 19.26 so that the veteran may have the opportunity to 
complete an appeal as to that issue if he so chooses.  

Accordingly, this matter is REMANDED for the following 
action:

The RO should issue a SOC on the 
veteran's claim regarding an earlier 
effective date for the grant of an 
increased rating for the service-
connected residuals of a fracture of the 
left clavicle and notice that a timely 
substantive appeal must be received if 
the veteran wishes to complete an appeal 
as to that additional issue.

The Board intimates no opinion as to the ultimate outcome of 
this matter.  The appellant need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 

